IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                            NO. AP-76,552



                 EX PARTE TERRANCE RAY SHUN CEPHUS, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 0613530A IN THE 297TH JUDICIAL DISTRICT COURT
                          FROM TARRANT COUNTY



          Per curiam.

                                            OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

possession with intent to deliver a controlled substance and sentenced to life imprisonment for each

count, with an affirmative deadly weapon finding. The Second Court of Appeals affirmed his

conviction. Cephus v. State, No. 02-01-251-CR (Tex. App. – Fort Worth, August 22, 2002, pet.

ref’d).

          Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because
                                                                                                       2

counsel failed to advise Applicant that he had a right to a jury determination of the deadly weapon

issue even though he elected to have the trial court assess his punishment. Applicant alleges that had

he known that he could submit the deadly weapon issue to the jury, he would have done so rather

than allowing the trial court to made the determination.

        After holding a habeas hearing, the trial court has determined that trial counsel was

ineffective in that counsel did not advise Applicant that he was entitled to a jury determination of

the deadly weapon issue, and that such ineffective representation prejudiced Applicant. We find,

therefore, that Applicant is entitled to a hearing before a jury solely to decide the issue of punishment

in Cause No. 0613530A from the 297th Judicial District Court of Tarrant County.



Delivered: May 11, 2011
Do Not Publish